Citation Nr: 1812722	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back condition rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 40 percent from December 11, 2014, forward.

2.  Entitlement to an increased evaluation for right shoulder acromioclavicular (AC) joint arthritis rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 20 percent from December 11, 2014, forward.

3.  Entitlement to an initial evaluation for peripheral neuropathy, ulnar nerve, right upper extremity, higher than 20 percent disabling.

4.  Entitlement to an initial compensable evaluation for bilateral pes planus and plantar fasciitis.

5.  Entitlement to an initial compensable evaluation for migraine headaches.

6.  Entitlement to an initial compensable evaluation for periodic limb movement disorder with hypersomnia.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to April 2011.

This case comes on appeal to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an August 2017 correspondence, the Veteran withdrew his request for a hearing.

The Veteran filed a formal claim for a TDIU rating during the pendency of this appeal, which is part of his initial increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU rating is also currently before the Board, and as such, the issue is stated on the cover page.

The issues of entitlement to an initial compensable evaluation for bilateral pes planus and plantar fasciitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On July 10, 2017, prior to the issuance of a Board decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an increased evaluation for a lower back condition rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 40 percent from December 11, 2014, forward, and entitlement to an increased evaluation for right shoulder AC joint arthritis rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 20 percent from December 11, 2014, forward.

2.  The Veteran's peripheral neuropathy of the right upper extremity has not resulted in more than mild incomplete paralysis of the ulnar nerve.

3.  The Veteran's migraine headaches have been characteristically prostrating on an average of twice monthly but have not been very frequently completely prostrating and prolonged such as to produce severe economic inadaptability.

4.  The Veteran's periodic limb movement disorder with hypersomnia has resulted in no more than mild symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for entitlement to an increased evaluation for a lower back condition rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 40 percent from December 11, 2014, forward.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for entitlement to an increased evaluation for right shoulder AC joint arthritis rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 20 percent from December 11, 2014, forward.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met or approximated for the period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8514 (2017).

4.  The criteria for an initial compensable rating for migraine headaches of 30 percent, but no higher, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

5.  The criteria for an initial compensable rating for a periodic limb movement disorder with hypersomnia are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8199-8103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

On July 10, 2017, prior to the issuance of a Board decision in the appeal, the Board received notification from the Veteran's representative reflecting the Veteran's desire to withdraw his appeals concerning the issues of entitlement to an increased evaluation for a lower back condition rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 40 percent from December 11, 2014, forward, and entitlement to an increased evaluation for right shoulder AC joint arthritis rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 20 percent from December 11, 2014, forward.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204 (b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id.

The notification containing the Veteran's request to withdraw the above-listed issues is in writing, and it contains his name and claim number.  The Board has not yet issued a final decision concerning the claims currently on appeal.  Thus, the criteria are met for withdrawal of the claims of entitlement to an increased evaluation for a lower back condition rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 40 percent from December 11, 2014, forward, and entitlement to an increased evaluation for right shoulder AC joint arthritis rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 20 percent from December 11, 2014, forward.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105 (d) (2012).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requires notice be provided of the type of evidence needed to substantiate the claim, such as, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that a letter dated March 14, 2011, provided adequate VCAA notice to the Veteran.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

In his October 2017 appellate brief, the Veteran contends that his December 2014 VA examination was inadequate because it was conducted by a physician's assistant.  However, the Board finds no issue with the examination being conducted by a physician's assistant.  The Court has held that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id at 569; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox to VA examiners).

The Veteran requested, in his March 2014 VA Form 9, a new VA examination in regards to his peripheral neuropathy because he felt the condition had worsened.  The Veteran was given an examination in December 2014.  Additionally, he was provided VA compensation examinations for his migraine headaches and periodic limb movements, the reports of which provide the information needed to properly rate the Veteran's disabilities under the appropriate diagnostic codes.  Thus, additional examinations for the Veteran's peripheral neuropathy, headaches, and periodic limb movement disabilities are not needed.  See 38 C.F.R. § 3.327 (a).

Furthermore, the Veteran's service treatment records, post-service VA treatment records, and private treatment records have been obtained.  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.


III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal concerns the initial evaluation assigned a service-connected disability, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay statements of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).


A.  Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy is rated 20 percent disabling, effective May 1, 2011.  The Veteran's peripheral neuropathy of the right upper extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8514, which pertains to the musculospiral nerve (radial nerve).  According to the record, the Veteran is right-hand dominant.  See December 2014 VA Examination.

Under Diagnostic Code 8514, for the major upper extremities, a 20 percent disability rating is assigned for mild incomplete paralysis of the radial nerve.  A 30 percent disability rating is assigned for moderate incomplete paralysis of the radial nerve.  A 50 percent disability rating is assigned for severe incomplete paralysis of the radial nerve.  A disability rating of 70 percent is assigned for complete paralysis of the radial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The Veteran received a VA examination in May 2011.  The examiner found right upper extremity tingling and numbness over the entire arm to the outer three fingers of the Veteran's right hand.  No flare-ups were reported, but pain was reported.  The diagnosis was right ulnar neuropathy with no functional limitations.

A June 2013 EMG examination shows a normal above-motor and sensory conduction study of both upper extremities and a normal needle EMG examination of the right upper extremity.  There was no electrophysiological evidence of carpal tunnel syndrome, ulnar neuropathy, or peripheral neuropathy.  There was no NCS/EMG diagnosis of the Veteran's right upper limb symptoms.

During a December 2014 VA examination, the Veteran reported daily constant numbness and tingling of his middle, ring, and pinky fingers.  He also reported that his pinky finger curled and would not stay straight.  No other symptoms such as pain, paresthesias, or dysesthesias were reported.  Muscle strength testing was normal.  The examiner did not find any muscle atrophy.  Reflexes were normal.  The sensory exam was normal.  There were no trophic changes attributable to the Veteran's peripheral neuropathy.  It was noted that the right ulnar nerve demonstrated mild incomplete paralysis.  Functional impairment and functional impact were not found.

In considering the evidence of record, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent for his peripheral neuropathy at any point during the period on appeal because the evidence does not show that the Veteran has more than mild right upper extremity peripheral neuropathy.  The Board acknowledges the Veteran's competent reported history of his symptoms.  Jandreau, 492 F.3d 1376-77.  However, the December 2014 VA examiner specifically cited the Veteran's lay statements, but the objective findings, to include a normal EMG examination and findings from VA examinations reflecting absent to mild symptoms, do not show more than mild incomplete paralysis.  Finally, the Board has considered other codes; however, the Veteran is already in receipt of the most advantageous rating.

Accordingly, the Board finds that the schedular criteria for the next higher, 30 percent disability evaluation, for moderate incomplete paralysis, have not been met.  The Board therefore finds that the preponderance of evidence is against the Veteran's claim for an initial evaluation in excess of 20 percent for his service-connected peripheral neuropathy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


B.  Migraine Headaches

The Veteran's migraine headaches are currently rated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Turning to the evidence of record, on VA examination in May 2011 the Veteran reported that about half of the time he wakes up in the morning with a headache that lasts from a few hours to all day.  He described the severity of his headaches as moderate.  However, a couple of times a month the headaches would be severe with light and sound sensitivity, lasting all day and walking with some pain the next morning.  The examiner diagnosed migraine headaches with minimal functional limitations.

At the Veteran's June 2011 audiology examination, it was noted that he would often wake up with headaches, which were unassociated with his tinnitus.

The Veteran was seen in August 2013 for headaches.  He complained of headaches with dizziness and lightheadedness.  He reported no issues with walking, blurred vision, nausea, vomiting, or photophobia.  Upon examination, his head was found to be normocephalic, atraumatic.

The Veteran received a VA examination in June 2016, which included a review of his medical history pertaining to his headaches.  The Veteran reported waking up most mornings with localized, pounding headaches.  The Veteran noted that he often went back to sleep to alleviate his headaches.  The headaches were noted to last one hour to an entire day.  The Veteran was not found to experience non-headache symptoms that could be associated with his headaches.  The examiner determined that the Veteran's headaches were not of the characteristic prostrating attacks of migraine or non-migraine headache pain.  It was noted that the Veteran's headaches would not impact his ability to work. 

The record suggests that the Veteran has daily, moderate headaches, as well as  severe headaches with light and sound sensitivity that last all day two times a month.  Although the treatment records do not provide information with respect to whether the Veteran had to lie down as a result of his headaches, with the resolution of doubt in favor of the Veteran, the Board finds that he suffers characteristic prostrating attacks occurring on average twice a month during the pendency of this appeal.  Accordingly, an initial evaluation of 30 percent for migraine headache is warranted.  An initial rating of 50 percent is not warranted because it is not shown that the Veteran had such very frequent and completely prostrating and prolonged headache as to produce severe economic inadaptability.  As noted above, he reported experiencing severe headaches only two times a month in May 2011.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's migraine headaches warrant a disability rating of 30 percent, but not higher.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


C.  Periodic Limb Movement

The Veteran's periodic limb movement disorder is rated by analogy under 38 C.F.R. § 4.124a, DC 8103.  See 38 C.F.R. § 4.20.  Convulsive tics are evaluated as follows: 0 percent for mild tic; 10 percent for moderate tic; and a maximum evaluation of 30 percent for severe tic.  The evaluation depends upon the frequency, severity, and muscle groups involved.  

The terms "mild," "moderately," and "severe" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In May 2011, a VA examiner, in reviewing a sleep study from 2008, noted that the Veteran's symptoms consisted of periodic limb movement, snoring (light and loud), and insignificant sleep-disordered breathing.  The Veteran reported trouble staying asleep at night and daytime somnolence.  He reported taking a daily 20-minute nap and falling asleep while reading.  The examiner reported that there were minimal functional limitations associated with the Veteran's periodic limb movements.

On VA examination in December 2014, with respect to the Veteran's periodic limb movement disorder, the examiner reported that there were no functional limitations.  The Veteran stated that his condition had improved since starting to take medication 7 years ago.   He stated that every night he will have leg kicks and sporadic arm movement.  He would wake up two to three time a night, every night, but denied any daytime hypersomnolence.  

In August 2016, the Veteran was evaluated by Cynthia Crowder, M.D.  He complained of feeling tired all day and that he awakened from his own snoring.  He also stated that he is extremely restless and kicks and twitches throughout the night.  He stated that he had stopped taking his medication for periodic limb movements.  He was diagnosed as having obstructive sleep apnea and periodic limb movements of sleep.  The Veteran underwent polysomnography which showed a total of 58.3 periodic limb movements per hour of sleep with 6.8 associated arousals per hour.  The examiner stated that this was usually not of clinical significance and that the Veteran's periodic limb movements contributed minimally to his observed sleep fragmentation.

The Board finds that a compensable rating for the Veteran's periodic limb movement disorder with hypersomnia is not warranted.  The severity of his symptoms is best represented by the noncompensable "mild" criteria found in the code.  For example, at worst his functional limitations were described as minimal, and Dr. Crowder reported in August 2016 that his periodic limb movements contributed only minimally to his observed sleep fragmentation.  As such, the criteria for a 10 percent rating, contemplating a moderate disability, have not been met or more nearly approximated.  38 C.F.R. § 4.7.  The Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).

ORDER

The appeal for the claim of entitlement to an increased evaluation for a lower back condition rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 40 percent from December 11, 2014, forward is dismissed.

The appeal for the claim of entitlement to an increased evaluation for right shoulder AC joint arthritis rated as 10 percent disabling from May 1, 2011, to December 10, 2014, and 20 percent from December 11, 2014, forward, is dismissed.

Entitlement to an initial evaluation for peripheral neuropathy, ulnar nerve, right upper extremity, higher than 20 percent disabling is denied.

Entitlement to an initial 30 percent evaluation, but not higher, for migraine headaches is granted.

Entitlement to an initial compensable evaluation for periodic limb movement disorder with hypersomnia is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's claim for entitlement to an initial compensable evaluation for bilateral pes planus and plantar fasciitis, a new VA examination must be provided that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Additionally, the Court in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), determined that both 38 C.F.R. § 4.59 and its holding in Correia apply whether or not the disability is being evaluated under a diagnostic code is predicated on range of motion measurements - such as diagnostic code 5278.

Correia mandates that certain examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  

On remand, the Veteran should also be scheduled for an appropriate VA examination concerning his claim for a TDIU rating.  

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, dated from July 2017 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected bilateral pes planus and plantar fasciitis.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate DBQ should be filled out.

In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Provide the Veteran with an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note her complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., lower back condition; bilateral pes planus and plantar fasciitis; migraine headaches; right shoulder acromioclavicular joint arthritis; peripheral neuropathy of the ulnar nerve, right upper extremity; periodic limb movement disorder with hypersomnia; right wrist sprain; left knee strain; right ankle sprain; left ankle sprain; bronchiolitis; normocytic anemia; and actinic keratosis) and opine as to the impact of the service-connected disabilities, on his ability to secure substantially gainful occupation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


